Title: Notes for Inaugural Address, before 4 March 1805
From: Jefferson, Thomas
To: 


          
            
                        before 4 Mch. 1805
                     
          
          Notes on a Draught for a second inaugural Address.
          The former one was an exposition of the principles on which I thought it my duty to administer the government. the second then should naturally be a Compte rendu, or a statement of facts, shewing that I have conformed to those principles. the former was promise: this is performance. yet the nature of the occasion requires that detail should be avoided; that the most prominent heads only should be selected, and these placed in a strong light but in as few words as possible. These heads are, Foreign affairs; Domestic do. viz. Taxes. Debts. Louisiana. Religion. Indians. the Press. none of these heads need any commentary but that of the Indians. this is a proper topic, not only to promote the work of humanising our citizens towards these people, but to conciliate to us the good opinion of Europe on the subject of the Indians. this however might have been done in half the compass it here occupies. but every respecter of science, every friend to political reformation must have observed with indignation the hue & cry raised against philosophy, & the rights of man: and it really seems as if they would be overborne, & barbarism, bigotry & despotism would recover the ground they have lost by the advance of the public understanding. I have thought the occasion justified some discountenance of these anti-social doctrines, some testimony against them. but, not to commit myself in direct warfare on them, I have thought it best to say what is directly applied to the Indians only, but admits by inference a more general extension.
        